DETAILED ACTION
Claims 1-16 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/24/2020, 10/13/2021, and 11/4/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateishi (translation of WP 2015/033469, hereinafter Tateishi).

Regarding claim 1, Tateishi teaches a fluid measurement apparatus (see Fig. 1, all elements; see also Abstract; see also pages 6-8) comprising: a first optical emitter (120) configured to emit light to an irradiated object that includes a fluid (see Fig. 1, light from laser diode 120 irradiates object 250 that includes fluid 200); an optical detector (130) configured to receive first received light emitted from the first optical emitter and transmitted through the fluid and thereby shifted in frequency (see Fig. 1 and Abstract, scattered light off of the fluid 200 is collected by the detector 130, such that the frequency shift is measured); and an estimation unit (150/160) configured to estimate a flow state of the fluid based on the first received light (see Abstract and pages 6-8, frequency shift of the scattered light is determined and flow state subsequently indicated).

Regarding claim 11, Tateishi above teaches all of the limitations of claim 1.
Furthermore, Tateishi teaches that at least part of the fluid has translucency (see page 8, para. 1, light is scattered by the fluid and is thus translucent).

Regarding claim 12, Tateishi teaches a fluid measurement method (see Fig. 1, all elements; see also Abstract; see also pages 6-8) comprising: emitting light to an irradiated object that includes a fluid (see Fig. 1, light emitted from diode 120 incident on a irradiated object 250 including a fluid 200); receiving first received light transmitted through the fluid that is thereby shifted in frequency (see Fig. 1 and pages 6-8; see also Abstract, scattered light off of the fluid 200 is collected by the detector 130, such that the frequency shift is measured); and estimating a flow state of the fluid based on the first received light (see Abstract and pages 6-8, frequency shift of the scattered light is determined and flow state subsequently indicated).

Regarding claim 13, Tateishi above teaches all of the limitations of claim 12.
Furthermore, Tateishi teaches receiving second received light emitted to the irradiated object and not shifted in frequency, wherein the flow state of the fluid is estimated based on a difference between a frequency of the first received light and a frequency of the second received light (see page 7 and 8, frequency shift between first received light (frequency shifted) from the fluid and second received light (not frequency shifted) from the transparent tube measured and flow state determined based on the difference as described).

Regarding claim 14, Tateishi above teaches all of the limitations of claim 13.
Furthermore, Tateishi teaches that the irradiated object further includes a flow channel (250) in which the fluid (200) flows, the second received light is scattered light that is scattered by the flow channel, and the flow state of the fluid is estimated based on a difference between the frequency of the first received light and a frequency of the scattered light (see page 7 and 8, frequency shift between first received light (frequency shifted) from the fluid and second received light (not frequency shifted) from the transparent tube measured and flow state determined based on the difference as described).

Regarding claim 15, Tateishi above teaches all of the limitations of claim 13.
Furthermore, Tateishi teaches adjusting at least one of an intensity of emitted light and an intensity of received light (see Fig. 1, use of amplifier 140).

Regarding claim 16, Tateishi teaches a non-transitory computer-readable recording medium that stores a control program, the control program configured to control a measurement apparatus (see page 6, CPU contains programs to execute and operated entire apparatus) to execute processes of emitting light from a first optical emitter to an irradiated object that includes a fluid (see pages 6 and 7, laser diode 110 irradiates flow channel 250 with fluid 200); receiving, by an optical detector, first received light emitted from the first optical emitter and transmitted through the fluid that is thereby shifted in frequency (see Fig. 1 and pages 6-8; see also Abstract, scattered light off of the fluid 200 is collected by the detector 130, such that the frequency shift is measured); and estimating, by an estimation unit, a flow state of the fluid based on the first received light (see Abstract and pages 6-8, frequency shift of the scattered light is determined and flow state subsequently indicated by the estimation unit 150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tateishi.

Regarding claim 10, Tateishi above teaches all of the limitations of claim 1.
Tateishi fails to specifically teach that the fist optical emitter is configured to emit light that has a component in a direction parallel to a flow direction of the fluid.
However, Tateishi does teach that light is collected from scattering off of both the fluid and surface of the transparent tube such that frequency shift between the two is determined (see Abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the angle and incident direction of the light source of Tateishi such that the interference signal was optimized at the detector. This is because one of ordinary skill in the art would have would have modified the angle and direction of incidence in order to optimize the interference signal incident on the detector.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-9, Tateishi above represents the best art of record. However, Tateishi above fails to encompass all of the limitations of dependent claim 2.
Specifically, Tateishi above fails to critically teach a second optical emitter configured to emit light to the irradiated object, wherein the optical detector is configured to receive second received light emitted from the second optical emitter and not shifted in frequency, and the estimation unit is configured to estimate the flow state of the fluid based on a difference between a frequency of the first received light and a frequency of the second received light.
Hence the best prior art or record fails to teach the invention as set forth in dependent claim 2 and the examiner can find no teachings for a fluid measuring apparatus with a first and second independent optical emitters and a detector which estimates fluid flow based on the difference between a frequency of the first received light and frequency of the second received light, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855